DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 12 April 2021 with respect to the specification have been fully considered and are deemed to overcome the previous specification and drawing objections.
Applicant’s amendments filed 12 April 2021 with respect to the claims have been fully considered and are deemed to overcome the previous objections and 112(b) rejections.  
Response to Arguments
Applicant's arguments filed 12 April 2021 addressing the previous prior art rejection of claim 1 over Cuvillier have been fully considered. The arguments indicate that Cuvillier does not disclose the claim limitation recited as “the upstream duct being dedicated to the cooling of the leading edge and the suction wall” due to a passage in Cuvillier par. [0010] alleged to establish alternative locations for the cooling holes in the leading edge region. Initially, it is noted that the cited passage of Cuvillier par. [0010] is unclear as to whether it establishes alternatives in light of the recitation “either…, or…, and either” being grammatically incorrect. Regardless, it is respectfully noted that the previous rejection of claim 1 
Applicant's arguments filed 12 April 2021 addressing the previous prior art rejection of claim 1 over Cuvillier have been fully considered. The arguments indicate that Cuvillier does not disclose the claim limitation recited as “the central chamber being dedicated to the cooling of the pressure wall and the trailing edge” due to a passage in Cuvillier par. [0013] alleged to establish alternative locations for the cooling holes in the trailing edge region. It is respectfully noted that the previous rejection of claim 1 over Cuvillier is deemed to address the instant limitation: (1) Cuvillier slots 15 are depicted as located at the trailing edge 3, thereby addressing “cooling… [of] the trailing edge”; (2) claim 1 does not recite the presence of holes on “pressure wall”; (2) the phrase “central chamber being dedicated to the cooling” is broad and/or does not require a particular type of cooling (i.e., it does not require film cooling); (3) Applicant’s disclosure (see e.g. pg.10:ll.1-6 and pg.11:ll.19-21) uses the term “wall” to represent a structure having a wall thickness, not merely a surface (such as an external surface), and, thus, the Cuvillier cavity 2 can be considered to provide cooling of the “pressure wall” due to the internal surface thereof being exposed (see Figure 2) to the Cuvillier cooling cavity 2.

Claim Objections
Claims 1-11 are objected to because of the following informalities:   
	In claim 1, line 5, --a-- should be added before “downstream”.
	Claims 2-11 are objected to due to dependency.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuvillier et al. (EP 0034961 - hereafter referred to as Cuvillier; previously cited).

In reference to claim 1 
Cuvillier discloses:
A blade (see Figures 1 and 2) for a high-pressure turbine of a turbine engine, comprising: 
- an airfoil (i.e., the portion outward of platform 23 - see Figures 1 and 2) extending in a spanwise direction, terminating in an apex (10) and comprising a suction wall (see Figure 2) and a pressure wall (see Figure 2) joined at an upstream side by a leading edge (4) and joined at downstream side by a trailing edge (3); and 
- an internal cooling circuit having only an upstream duct (1) and a central chamber (2) for cooling the blade by circulating air, 
- the upstream duct and the central chamber being separately supplied (due to the presence of partition 5 - see Figure 1) with air, 
- the upstream duct being dedicated to the cooling of the leading edge and the suction wall (see Figure 2 showing the cavity 1 as extending along both the leading edge and the suction wall), and 
- the central chamber being dedicated to the cooling of the pressure wall (see Figures 1 and 2 showing the cavity 2 as extending along the pressure wall) and the trailing edge (see Figures 1 and 2 showing the cavity 2 as supplying cooling air to trailing edge slots 15) and being provided with bridge elements (12,13) each connecting the suction wall and the pressure wall.

In reference to claim 6 
Cuvillier discloses:
The blade according to claim 1, wherein the leading edge (4) comprises a series of cooling holes (8) each of which connects the upstream duct (1) with an exterior of the blade, each cooling hole for cooling the leading edge being inclined (see Figure 1) and comprising an outlet (see Figure 1) located on an external face of the leading edge, an inlet (see Figure 1) located on an internal face of the leading edge, each outlet being closer (see Figure 1 showing holes 8 as angled in the radially outward direction) to the apex (10) than the respective inlet.

In reference to claim 10
Cuvillier discloses:
	A turbine (see Cuvillier par. [0001]) comprising a blade according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Hagan (US 2015/0192072; previously cited), and wherein Slavens et al. (US 2016/0024938 - hereafter referred to as Slavens; previously cited) is cited on an evidentiary basis.

In reference to claim 2 
Cuvillier discloses:
The blade according to claim 1, comprising a root (7) prolonged by a platform (23) supporting the airfoil, in which the upstream duct (1) and the central chamber (2) are supplied by two inlets (i.e., the portion of passages 1,2 below the dashed-line shown below in annotated Figure 1), respectively, located on a lower face of the root, wherein the upstream duct narrows (see Figure 1 below) from its inlet to the platform, and wherein the central chamber widens (see Figure 1 below) from its inlet to the platform.

    PNG
    media_image1.png
    244
    400
    media_image1.png
    Greyscale


Cuvillier does not disclose:
the two inlets have the same sections located on a lower face of the root.

	Hagan discloses:
a gas turbine engine airfoil comprising a plurality of cooling air inlets (A1-A4) having the same cross-sectional area in order to split the incoming flow equally (see col.5:ll.32-35).

Slavens teaches (see par. [0004]) that an airfoil leading edge experiences elevated heat loading compared to the remainder of the airfoil and, thus, it is known to increase the cooling effectiveness thereof by apportioning a high proportion of cooling air thereto.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to make the inlets have the same cross-sectional area, as disclosed by Hagan, for the purpose of splitting the incoming flow equally in order to achieve proportionally increased cooling (i.e., specifically, cooling flow rate per unit area being cooled - see Cuvillier Figures 1 and 2 showing the passage 1 as substantially smaller than the passage 2) of the leading edge.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Zhang et al. (US 9,464,528 - hereafter referred to as Zhang; previously cited), and wherein Anselmi et al. (US 5,503,529 - hereafter referred to as Anselmi; previously cited) is cited on an evidentiary basis in claim 4.

In reference to claim 3 
Cuvillier discloses:
The blade according to claim 1.

Cuvillier does not disclose:
a series of cooling holes for cooling the trailing edge, each cooling hole having a circular section and connecting the central chamber with an exterior of the blade by passing through the pressure wall, each cooling hole extending from an inlet on an internal face of the pressure wall to an outlet on an external face of the pressure wall.



a gas turbine engine blade (440) comprising a plurality of cooling holes (i.e., the cooling holes 482) that are disposed on the pressure wall (486) near the trailing edge (485) in order to cool the region thereof (see col.6:ll.14-25), wherein each hole is circular (see col.8:ll.34-35) and extends from an inlet (474) on an internal face of the pressure wall (486) to an outlet (475) on an external face of the pressure wall (486).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to include circular cooling holes extending through the pressure wall near the trailing edge, as disclosed by Zhang, for the purpose of cooling the region thereof.

Cuvillier in view of Zhang therefore addresses:
a series of cooling holes (i.e., specifically, the Zhang cooling holes 482 that are radially outward of Zhang transition line 483) for cooling the trailing edge (Cuvillier - 3), each cooling hole having a circular section (Zhang) and connecting the central chamber (Cuvillier - 2) with an exterior of the blade by passing through the pressure wall (Cuvillier), each cooling hole extending (see Zhang Figure 5) from an inlet (Zhang - 474) on an internal face of the pressure wall to an outlet (Zhang - 475) on an external face of the pressure wall (Cuvillier).

In reference to claim 4
Cuvillier in view of Zhang addresses:
The blade according to claim 3.

Cuvillier in view of Zhang, as previously presented, does not address:
each cooling hole for cooling the trailing edge is inclined such that its outlet is offset from its inlet towards the trailing edge.


each cooling hole (i.e., 482) of the identified “series of cooling holes” (i.e., the series of Zhang cooling holes 482 above the transition line 483) is inclined such that the outlet (475) is offset from the inlet (474) towards the trailing edge, in order to achieve a downstream-facing discharge direction (476)(see col.7:ll.37-43), and towards the blade apex / tip (444).

Anselmi teaches, in the context of a gas turbine engine blade, an angle (E) of ejection slots (16) increases in the radially outward direction in order to align the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses (see col.3:ll.52-59).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier in view of Zhang to incline each cooling hole such that the outlet is offset from the inlet towards the trailing edge and the blade apex / tip, as further disclosed by Zhang, for the purpose of aligning the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Zhang and Anselmi.

In reference to claim 5
Cuvillier in view of Zhang addresses:
The blade according to claim 3, wherein each cooling hole (i.e., specifically, the Zhang cooling holes 482 that are radially outward of Zhang transition line 483) for cooling the trailing edge (Cuvillier - 3) is inclined by an angle (478 - Zhang Figure 3).

Cuvillier in view of Zhang does not address:
the closer to the apex the cooling hole is, the larger said angle is.


a gas turbine engine blade comprising ejection slots (16) disposed on the pressure side for cooling the trailing edge, wherein the angle (E) of the ejection holes increases in the radially outward direction in order to align the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses (see col.3:ll.52-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier in view of Zhang to make the angle of the cooling holes increase in the radially outward direction (i.e., towards the apex / tip), as disclosed by Anselmi, for the purpose of aligning the discharged cooling flow with the local velocity of the main flow in order to limit mixing losses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Liang (US 8,545,180; previously cited) and Thornton et al. (US 2016/0326883 - hereafter referred to as Thornton; previously cited).

In reference to claim 7 
Cuvillier discloses:
The blade according to claim 6, wherein each cooling hole (8) for cooling the leading edge (4) is inclined by an angle (see Figure 1). 

Cuvillier does not disclose:
the closer to the apex each cooling hole is, the larger said angle is.

	Liang discloses:
a gas turbine engine blade comprising a leading edge (see Figure 7) with a plurality of cooling holes (31,32,33) formed therein that are inclined (see Figure 7) at angles relative to the axial direction, wherein the angles are distributed across radial regions and increase in a direction 

	Thornton discloses:
a gas turbine engine blade (110) comprising a leading edge (116) with a plurality of cooling holes (117,115,113) that are disposed at various angles (see Figure 3) to the axial direction, wherein an angle of the cooling holes increases (see Figure 3) from hole to hole.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to include increasing the angle (relative to the axial direction) of holes in a direction towards the blade apex / tip, as disclosed by Liang, in order to tailor the balance of film cooling effectiveness and stress concentration properties to the requirements at the specific radial locations. In performing such a modification, it would have been further obvious to increase the angle from hole to hole, as disclosed by Thornton, for the purpose of optimizing said tailoring of the balance of film cooling effectiveness and stress concentration properties.

Cuvillier in view of Liang and Thornton therefore addresses:
the closer to the apex (Cuvillier - 10) each cooling hole (Cuvillier - 8, as modified by Liang and Thornton) is, the larger said angle is.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Endres et al. (US 6,033,181 - hereafter referred to as Endres; previously cited).

In reference to claim 8 
Cuvillier discloses:
The blade according to claim 1.

Cuvillier does not disclose:
the suction wall comprises a series of cooling holes for cooling the suction wall, each cooling hole having a section that increases from an inlet located on an inner face of the suction wall to an outlet located on an outer face of the suction wall.

Endres discloses:
a gas turbine engine blade comprising a suction wall (see Figure 1) with cooling holes (21,22) having a section that increases (see Figure 2) from an inlet (see Figure 2) located on the inner face of the suction wall to the outlet (see figure 2) located on the outer face of the suction wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier to include holes on the suction wall that increase from the inlet to the outlet, as disclosed by Endres, for the purpose of providing film cooling thereof.

Cuvillier in view of Endres therefore addresses:
the suction wall (Cuvillier) comprises a series of cooling holes (Endres - 21,22) for cooling the suction wall, each cooling hole having a section that increases from an inlet (Endres) located on an inner face of the suction wall to an outlet (Endres) located on an outer face of the suction wall.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Endres and Beeck et al. (US 7,722,326 - hereafter referred to as Beeck; previously cited), and wherein Bergholz, Jr. et al. (US 2013/0302179 - hereafter referrerd to as Bergholz; previously cited) is cited on an evidentiary basis.

In reference to claim 9
Cuvillier in view of Endres addresses:
The blade according to claim 8, each cooling hole (Endres - 21,22) of the suction wall (Cuvillier) has an average section.

Cuvillier in view of Endres does not address:
the further from the apex the cooling hole is, the larger said average section is.

Beeck discloses:
a gas turbine engine blade comprising a wall (i.e., rib 40) having a plurality of holes (42), wherein the plurality of holes decrease (see Figure 6) in size in the radially outward direction.

Bergholz teaches (see par. [0049]), in the context of a gas turbine engine blade having film cooling holes that discharge cooling fluid into a main gas flow, that the mixing losses are minimized when the ratio of the velocity of the discharged cooling fluid to the main / external gas flow velocity is close to 1.
Furthermore, one having ordinary skill in the art would recognize that, for a radially inward supply of cooling fluid as in Cuvillier, the pressure of the cooling fluid through a cooling passage decreases (due to frictional losses) in the radially outward direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Cuvillier in view of Endres to include decreasing the area of the cooling holes in the radially outward direction, as disclosed by Beeck, in order to account for the pressure loss through the cooling fluid supply passage for the purpose of achieving a desired discharge velocity and, thus, minimize mixing losses.

Cuvillier in view of Endres and Beeck therefore addresses:
the further from the apex (Cuviller - 10) the cooling hole (Endres - 21,22) is, the larger said average section is.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cuvillier in view of Campbell et al. (US 2016/0115864 - hereafter referred to as Campbell; previously cited).

In reference to claim 11
Cuvillier discloses:
a turbine according to claim 10.

Cuvillier does not disclose:
A helicopter comprising the turbine according to claim 10.

Campbell discloses:
a helicopter (60) comprising a gas turbine engine (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the turbine of Cuvillier in the helicopter of Campbell for the purpose of limiting downtime for replacement / repair of the turbine blades (note: providing cooling to turbine blades protects against thermally-induced damage).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        /KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745